Case 3:21-cv-00289-HTW-LGI Document 5-4 Filed 07/14/21 Page 1 of 3
Case: 82C11:20-cr-02341 Document #:33 Filed: 10/14/2020 Page 1 of 2

IN THE CIRCUIT COURT OF YAZOO COUNTY, MISSISSIPPI

STATE OF MISSISSIPPI PLAINTIFF
VS. CAUSE NO. 20-2341
PHILIP TURNER DEFENDANT

MOTION TO NOLLE PROSEQUI INDICTMENT

COMES NOW, the State of Mississippi and enters its motion to nolle prosequi
with prejudice the indictment filed against the Defendant referenced above, subject
to approval by the Court, and in support of said Motion offers the following:

Upon further investigation, there is insufficient evidence to support the charge.
WHEREFORE, PREMISES CONSIDERED, the State respectfully moves the

Court to nolle prosequi the indictment with prejudice in this cause.

Respectfully submitted, this the 14th day of October, 2020.

LYNN FITCH
Attorney General of Mississippi

BY: /s/ Jackie R. Bost, II
JACKIE R. BOST, II
Special Assistant Attorney General

Jackie R. Bost, II (MSB No. 102909)
Office of the Attorney General
State of Mississippi

550 High St., Ste. 1100

P.O. Box 220

Jackson, MS 39205-0220

Tel: (601)359-3680

Fax: (601)359-4254

jackie.bost@ago.ms.gov

 

 
Case 3:21-cv-00289-HTW-LGI Document 5-4 Filed 07/14/21 Page 2 of 3
Case: 82C11:20-cr-02341 Document #:33 Filed: 10/14/2020 Page 2 of 2

CERTIFICATE OF SERVICE

 

I hereby certify that I have, this day, filed the foregoing document via the

Court’s electronic filing system, which forwarded an electronic copy to all counsel of
record.

This, the 14th day of October, 2020.

/s/ Jackie R. Bost, IT
JACKIE R. BOST, II

 
Case 3:21-cv-00289-HTW-LGI Document 5-4 Filed 07/14/21 Page 3 of 3

Case: 82C11:20-cr-02341 Document #:34 Filed: 10/22/2020 Page 1 of 1

IN THE CIRCUIT COURT OF YAZOO COUNTY, MISSISSIPPI

STATE OF MISSISSIPPI PLAINTIFF

VS. CAUSE NO. 20-2341

PHILIP TURNER DEFENDANT
ORDER

THIS CAUSE having come on for hearing on the State’s Motion to Nolle
Prosequi Indictment with prejudice filed herein, and the Court, finding same to be
reasonable, approves the entry thereof.

SO ORDERED, thisthe__/5 day of October, 2020,

Bony wy. Vow

CIRCUIPIUDGE

 

Prepared by:

Jackie R. Bost, II (MSB No. 102909)
Office of the Attorney General
State of Mississippi

550 High St., Ste. 1100

P.O. Box 220

Jackson, MS 39205-0220

Tel: (601)359-3680

Fax: (601)359-4254

jackie. bost@ago.ms.gov

 

 
